NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0291n.06

                                            No. 11-6032

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                  FILED
                                                                                   Mar 13, 2012
JOHN RANDALL FUTCH,                                  )
                                                     )                        LEONARD GREEN, Clerk
       Petitioner-Appellant,                         )
                                                     )
v.                                                   )      ON APPEAL FROM THE UNITED
                                                     )      STATES DISTRICT COURT FOR
J. C. HOLLAND, Warden,                               )      THE EASTERN DISTRICT OF
                                                     )      KENTUCKY
       Respondent-Appellee.                          )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.


       PER CURIAM. John Randall Futch, a pro se federal prisoner, appeals the district court’s

denial of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. He also moves

for leave to proceed in forma pauperis.

       In 2002, Futch pled guilty to conspiracy to commit mail fraud in violation of 18 U.S.C. § 371,

and mail fraud in violation of 18 U.S.C. § 1341. He was sentenced in the United States District
Court for the Southern District of Georgia to a total of thirty months of imprisonment, to be served

consecutively to a 240 month sentence imposed in a separate criminal case wherein he was convicted

of a federal drug conspiracy. His convictions were affirmed on appeal. See United States v. Futch,

99 F. App’x 880 (11th Cir. 2004) (table).

       Futch filed his instant section 2241 petition in the United States District Court for the

Eastern District of Kentucky, arguing that he is actually innocent of the offenses to which he pled

guilty. He contended that the search warrant issued in his case was sealed and remained sealed until

after he was convicted. Therefore, he entered his plea without the benefit of knowing the contents
                                           No. 11-6032
                                               -2-

of the search warrant. The district court dismissed the petition because Futch failed to show how

unsealing the search warrant established his actual innocence.

       The denial of a petition for a writ of habeas corpus is reviewed de novo. Bannerman v.

Snyder, 325 F.3d 722, 723 (6th Cir. 2003).

        A motion to vacate filed under 28 U.S.C. § 2255 is the proper vehicle for claims challenging

a conviction or the imposition of a sentence, while habeas relief under section 2241 is reserved for

claims challenging the execution of a sentence. Charles v. Chandler, 180 F.3d 753, 755-56 (6th Cir.

1999). A prisoner may challenge a conviction under section 2241 only where there has been a

change in the law that renders the prisoner actually innocent of the crime of conviction. United

States v. Peterman, 249 F.3d 458, 461-62 (6th Cir. 2001). Futch has not cited to any change in the

law that demonstrates his actual innocence. Therefore, the district court properly concluded that

Futch did not raise a claim under section 2241.

       The motion for in forma pauperis status is granted and the district court’s order dismissing

the petition is affirmed.